Citation Nr: 0629529	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  96-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to March 30, 
1999. 

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from March 30, 1999.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which evaluated the veteran's service-connected PTSD 
and denied service connection for tinnitus.  

The Board remanded the case to the RO for additional 
development in December 2000.  Following that remand, the RO 
issued a December 2002 rating decision in which it granted 
service connection and assigned a 10 percent evaluation for 
tinnitus.  After the veteran appealed that decision, the 
Board issued a decision in March 2003 in which it denied an 
initial evaluation in excess of 10 percent for the veteran's 
tinnitus.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

In a June 2003 order, the Court vacated the Board's decision 
and remanded the case back to the Board with instructions 
that it readjudicate the claim in accordance with the 
parties' Joint Motion for Remand (joint motion).  The Board 
remanded the claim for an increased rating for PTSD in 
December 2003.  Further, the Board remanded the issue of an 
initial evaluation in excess of 10 percent for tinnitus in 
January 2004 with instructions that the RO adjudicate the 
veteran's claim under the Veterans Claims Assistance Act of 
2000.  The case is once again before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD has rendered him unable to obtain or 
maintain employment both prior to and since March 30, 1999.

3.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met both prior to and since March 30, 1999.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.16(c), 4.125-4.132 (2005), Diagnostic Code 9411 
(1996).

2.  There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for tinnitus in each 
ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.87, Diagnostic Code 6260 (2002 & 2005); Smith v. 
Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected PTSD and for his tinnitus.  In the interest of 
clarity, the Board will initially discuss whether the issues 
concerning the evaluations assigned for his PTSD have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to the issues 
concerning the disability evaluations assigned for the 
veteran's PTSD.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Since the veteran's 
claim for an increased evaluation for tinnitus is being 
denied as a matter of law, the VCAA does not apply to this 
appeal.  See Manning v. Principi, 16 Vet. App. 534 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law).

The Board finds that a December 2000 letter by the RO and an 
April 2004 letter by the Appeals Management Center (AMC) 
fully satisfy the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  These letters informed the 
veteran that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Although these letters were not sent 
prior to initial adjudication of his claims, this was not 
prejudicial to the veteran.  In this regard, the veteran was 
eventually provided adequate notice, and the claims were 
readjudicated after such notice was provided for his claims.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board acknowledges that the veteran was not notified of 
the effective date of any increase of his service-connected 
PTSD.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As will be discussed below, the Board finds that the evidence 
supports a 100 percent evaluation for the veteran's PTSD both 
prior to and since March 30, 1999.  Despite the inadequate 
notice provided to the veteran concerning the effective date 
for this increase, the RO can cure any deficiency in the VCAA 
notice regarding the effective date once the RO effectuates 
the Board decision.  In other words, the essential fairness 
of the adjudication process has not been affected by the 
notice error.    

The Board also finds that all pertinent medical records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal, as the RO obtained all 
relevant medical records identified by the veteran and his 
representative.  The veteran also underwent numerous VA 
examinations to determine the nature and severity of his 
PTSD.  These examinations, as a whole, appear adequate for 
rating purposes.  Thus, under the circumstances of this case, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA.

II.  PTSD

The record shows that the veteran was diagnosed with PTSD as 
a result of stressors he experienced while serving in 
Vietnam.  As a result, the RO issued a rating decision in 
November 1993 which granted service connection and assigned a 
10 percent evaluation for PTSD.  

In June 1994, the veteran filed a claim for increased 
compensation benefits.  The RO denied the veteran's claim in 
rating decisions dated in September 1995 and October 1995.  
The veteran appealed those decisions.  In November 1998, the 
RO granted an increased evaluation to 30 percent for the 
veteran's PTSD, effective June 1994.  In April 2000, the RO 
increased the veteran's disability evaluation to 50 percent, 
effective March 30, 1999.  

Since the RO did not grant the 50 percent evaluation back to 
June 1994, two issues must be adjudicated: (1) Entitlement to 
an evaluation in excess of 30 percent for PTSD prior to March 
30, 1999; and (2) entitlement to an evaluation in excess of 
50 percent for PTSD since March 30, 1999.  Since the record 
shows that the veteran's PTSD has rendered him unable to 
obtain or maintain employment, both prior to and since March 
30, 1999, the Board finds that a 100 percent evaluation is 
warranted for the entire period. 

A.  Factual Background

The veteran was hospitalized by VA on several occasions for 
PTSD and alcohol dependence.  A May 1993 hospitalization 
report notes that the veteran was admitted for alcohol 
detoxification and rehabilitation.  It was noted that the 
veteran had a history of PTSD symptomatology as well as 
multiple anxiety and somatic complaints.  The veteran's 
history also included his having been incapacitated following 
a recent lumbar laminectomy due to a car accident.  On mental 
status examination, the veteran denied suicidal ideation, 
hallucinations, and thought disorder.  His cognition was 
good, as he was able to do serial 7's and recall three 
objects after three minutes.  It was believed that the 
veteran's PTSD had resulted in significant anxiety consistent 
with the diagnosis of generalized anxiety disorder.  The Axis 
I diagnoses were alcohol dependence, alcohol withdrawal, 
PTSD, generalized anxiety disorder, and somatization 
disorder.  The veteran was also given an Axis II diagnosis of 
mixed personality disorder with hysterical and dependent 
features.  A GAF score of 50 was provided.  

The veteran was hospitalized on three separate occasions for 
alcohol detoxification in January, July, and November of 
1994.  The diagnoses were alcohol dependency, severe; PTSD; 
rule out somatization disorder; and personality disorder with 
schizotypal features.  The January 1994 report notes that the 
veteran was unemployable because of his back disability.  
Objectively, the veteran's speech was irrelevant and 
excessive in amount.  There was also flight of ideas.  He was 
able to recall five digits but unable to recall even one of 
four words.  The examining clinician attributed these 
findings to Librium abuse.  The July 1994 report lists a GAF 
score of 41 and notes that the veteran was not employable.  A 
mental status examination performed in November 1994 noted 
that the veteran's speech was fluent, that his mood was 
anxious, that his affect was full, and that his thought 
process was coherent.  His cognition was grossly intact, but 
his judgment and insight seemed poor.  

In July 1996, the veteran testified at an RO hearing 
concerning the severity of his PTSD.  He testified that he 
had had approximately seven to eight jobs since he was 
discharged from the military and that he quit his last job 
because of back surgery.  He explained that he fought with 
some of his former coworkers but that he got along with his 
supervisors.  He said that he got along with his wife and two 
children, ages 25 and 26, but had only one close friend.  He 
said he drank between 6 and 12 beers a day and had been 
arrested for drinking and driving at least five times. 

The veteran underwent a VA psychological evaluation in August 
1996 to determine the severity of his PTSD.  During the 
interview, the examiner noted that the veteran seemed very 
anxious throughout the interview, in that his hands were 
tremulous and his palms were sweaty.  However, the examiner 
indicated that such symptoms could be due to the veteran's 
excessive drinking.  The Minnesota Multiphasic Personality 
Inventory II (MMPI-II) suggested significant psychopathology, 
with cycles of addictive behavior followed by efforts at 
seeking help when their behavior gets them into trouble.  
Scores also suggested that the veteran was somatically 
preoccupied, had a low self-esteem, had a deep sense of 
alienation from others with social avoidance, and had a sense 
of being unfairly treated by the world.  The examiner also 
explained that scores supported a diagnosis of PTSD of 
moderate to severe level.  The examiner noted that the 
veteran did not appear to be employable, but was unable to 
estimate to what extent his PTSD symptoms contributed to his 
unemployability.  For example, the examiner pointed out that 
the veteran had a significant alcohol dependence problem and 
underwent a spinal fusion following two major accidents.  The 
diagnoses were alcohol dependence and PTSD, moderate to 
severe.

The veteran was also afforded a VA psychiatric examination in 
September 1996.  A report from that examination notes that 
the veteran had been in jail six times due to drinking and 
driving.  It was noted that the veteran had stopped working 
in 1972, when he became unable to function due to his severe 
drinking problem related to pain in his back and neck.  The 
veteran's psychiatric symptoms included flashbacks, 
nightmares, night sweats, social isolation, racing thoughts, 
decreased concentration, memory loss, and irritability.  The 
veteran stated, "I have been depressed for 25-years, and I 
feel like killing myself.  I have done it twice, but nothing 
happened."  It was noted that he had no self-esteem, no 
self-confidence, no motivation, and poor impulse control.  He 
also stated, "I cannot concentrate," "I have no energy," 
"I don't want to do anything," and "I just sit and stay at 
home."  

A mental status examination revealed that the veteran 
appeared neat, talked in a monotone voice, and appeared 
depressed.  He was able to subtract serial sevens from 100, 
and knew the past presidents of the United States.  His 
judgment and insight were fair.  The Axis I diagnoses were 
PTSD, moderate to severe, history of alcohol dependence, and 
major depression, recurrent type; an Axis-II diagnosis of 
schizoid personality disorder was also provided.  Under Axis 
IV, for psychosocial stressors, the examiner noted severe due 
to traumatic experience in Vietnam, history of alcohol abuse, 
and inability for employment.  The examiner assigned a GAF 
score of 60.  The examiner added that, in view of the above, 
the veteran was not able to secure full time employment and 
has been unable to work because of PTSD and severe alcohol 
dependence. 

A January 1997 report from the Social Security Administration 
(SSA) shows that the veteran was disabled due to a primary 
diagnosis of anxiety related disorders and a secondary 
diagnosis of Scheuermann's disease.  A December 1996 
psychological evaluation report associated with that decision 
notes that the veteran's affect and mood were depressed.  The 
veteran also reported episodes of crying and suicide effort.  
He reported one suicide attempt in which he tried to swim 
across a river when ice was moving out.  A mental status 
examination revealed that he had paranoid thoughts and 
possible delusional thinking on the basis that he would 
constantly hear crickets.  He had a fair ability to 
understand and follow instructions and a fair ability to 
relate with others such as supervisors and coworkers.  The 
diagnoses were PTSD with paranoia, alcohol dependence, and 
borderline intelligence.  

On March 30, 1997, the RO received a statement from the 
veteran that his PTSD symptoms had worsened.  He indicated 
that he had been very nervous and that his hands would shake 
a lot. 

The veteran underwent a VA psychiatric examination in 
November 1999.  During the interview, the veteran reported 
that he had been married for 31 years.  The veteran stated 
that he began drinking in service and subsequently became an 
alcoholic.  He reported having several jobs until 1972 when 
he was unable to function due to PTSD symptoms and a severe 
drinking problem.  His current complaints included insomnia, 
irritability, difficulty controlling his anger, an 
exaggerated startle response, hypervigilance, paranoia, and  
nightmares and intrusive thoughts about Vietnam.  He 
disclosed that he did not have many friends and had a 
diminished interest in activities.  

On mental status examination, the veteran was alert and 
oriented to time, place, and person.  He was cooperative and 
his speech was coherent and relevant.  His mood was 
depressed, although he denied suicidal ideation.  He reported 
difficulty concentrating and said he had no energy and no 
interest in anything.  He reported being anxious and nervous.  
His memory for recent and remote events was fair.  He was 
able to subtract 7 from 100 but did not know the president 
before Clinton.  He denied delusions and hallucinations, and 
his judgment and insight were both fair.  The examiner 
concluded with diagnoses of (1) PTSD with depression and 
anxiety, and (2) history of alcohol dependence.  A GAF score 
of 50 was assigned.  The examiner also noted that the veteran 
had severe impairment in his social and industrial 
adaptability.  

A VA social and industrial survey performed in February 2000 
found the veteran to be severely impaired due to disabilities 
involving his back and neck as well as his PTSD and 
alcoholism.  The veteran stated that he had stopped working 
in 1972 following a car accident in which he injured his back 
and neck.  He had been working as a material handler for the 
same company for two and a half years before the accident.  
It was noted that many of the veteran's prior jobs lasted 
only weeks or months because of his inability to interact 
with others well.  The veteran admitted to being easily 
agitated which often led to verbal altercations with 
coworkers and supervisors.  The social worker noted that the 
veteran had not demonstrated that he could maintain a job 
even during a six-to-seven month period when he was allegedly 
sober.  It was also noted that the veteran had poor social 
functioning.  He said he was increasingly withdrawn from 
friends and family.  

At a September 2001 VA psychiatric examination, the examiner 
reviewed the veteran's claims file, conducted an extensive 
interview of the veteran, and reported findings from a mental 
status examination.  The examiner then diagnosed the veteran 
as having PTSD, rule out major depression, alcohol 
dependence, personality disorder (cluster B and C traits), 
and history of schizotypal personality disorder.  A GAF score 
of 60 was assigned.  In assigning this score, the examiner 
explained that it was difficult to give a separate GAF score 
for each condition because each condition adversely affects 
the other.  For instance, the veteran's alcohol dependence, 
chronic pain, and personality disorder each affects his 
ability to work as well as his social functioning.  The 
examiner stated that, although the veteran complained of 
numerous memory and cognitive difficulties which may be 
related to PTSD symptoms, these problems may also be related 
to continuous alcohol consumption and recent neurosurgery.  
The examiner further explained that the veteran's 
irritability and anger may be related to his personality 
disorder, and that his neglect of personal needs regarding 
eating and bathing may be related to ongoing depression, 
which may be due to alcohol consumption and noncompliance 
with medication.  In conclusion, the examiner stated that the 
veteran appeared to be moderately affected by PTSD and that 
his inability to return to work was based more on his 
underlying personality disorder, continued alcohol 
consumption, and chronic pain conditions. 

At a VA psychiatric examination in December 2001, the 
examiner stated that she had reviewed the claims file, 
conducted a two-hour interview of the veteran, and performed 
a mental status examination.  A mental status examination 
revealed that his speech was coherent, relevant, and at times 
circumstantial and sarcastic.  He appeared anxious and 
uncomfortable because the interview lasted for more than two 
hours.  His mood was depressed and sarcastic.  He denied 
suicidal and homicidal ideation.  There was no evidence of 
delusions.  His insight was limited and his judgment was 
fair.  He reported poor concentration and a lack of interest 
in significant activities.  He also disclosed that he had a 
difficult time controlling his temper.  The Axis I diagnoses 
were PTSD, Librium and Darvon dependence, and alcohol 
dependence.  The Axis II diagnosis was personality disorder, 
not otherwise specified.  The veteran was assigned a GAF 
score of 66. 

The examiner concluded that the veteran was unemployable and 
that he had problems getting along with coworkers and 
authority figures.  She then stated that it was difficult to 
identify how much of this was due to PTSD, because all of his 
symptoms and problems affected the others.  She then stated, 
however, that his alcohol dependence was a significant factor 
in his overall functional impairment, as he experienced 
numerous hospitalizations and incarcerations related to 
alcohol consumption.  The examiner attributed the veteran's 
depressive mood to alcohol, benzodiazepine, and opiate 
dependence, because they are all central-nervous-system 
depressants.  She also attributed the anxiety to his 
personality disorder.  The examiner then explained that the 
veteran's PTSD was only mild to moderate in severity, the 
symptoms of which included flashbacks, hyperarousal, and 
feelings of detachment from society.  However, the veteran 
was very close to his wife as well as his children and 
grandchildren.  The examiner then concluded that the 
veteran's current level of functioning was related to a 
combination of all his conditions and not only because of 
PTSD.  She opined that a major part of his problem was 
related to alcohol and prescription drugs. 

The veteran was afforded two additional VA psychiatric 
examinations in 2004 to determine whether his alcohol and/or 
drug abuse is related to his service-connected PTSD.  When 
examined in May 2004, the veteran's symptoms included chronic 
depression and anxiety, recurrent thoughts of death and 
suicide, difficulty concentrating, sleep disturbance, 
hypervigilance, an exaggerated startle response, feelings of 
detachment from others, nightmares and flashbacks about 
Vietnam, and irritability.  The only findings on mental 
status examination were a sad affect with a mildly restricted 
range, poor concentration, and some long-term memory loss 
regarding his past psychiatric treatment.  The diagnoses were 
PTSD, chronic; alcohol dependence; and rule out alcohol 
induced mood disorder, with depressive features.  The 
examiner assigned a GAF score of 63.  

The examiner opined that it is at least as likely as not that 
the veteran's alcohol dependence might be increased or 
aggravated by his PTSD symptoms.  The examiner also noted 
that the veteran had some health problems that might have 
increased his stress and PTSD symptoms.  The examiner 
indicated that the veteran's depressive symptoms might be 
related to his longstanding history of alcohol abuse, 
although it was difficult to give a definitive diagnosis 
because he continued to drink daily.  According to the 
examiner, some of the veteran's PTSD symptoms, such as 
insomnia, decreased concentration, and decreased energy 
level, were overlapping with those related to his chronic 
pain and other medical problems.  The examiner indicated that 
the veteran's memory deficit might be related to his alcohol 
abuse and other medical problems.  

The examiner then stated: "Given the overlapping and 
interacting symptoms among his PTSD symptoms depressive 
symptoms, and the symptoms caused by his medial problems and 
chronic pain, it is very difficult for me to decide the 
relative degree of impairment in social and occupational 
functioning that is attributable to posttraumatic stress 
disorder alone.  As a matter of practicality and not 
scientific certainty, 50% of his impairment in his general 
functioning may be attributable to PTSD and alcohol 
dependence, and 50% to his multiple medical health problems.  
There is no evidence of deterioration of functioning or major 
changes in severity of the disorder since last review." 

When examined in August 2004, another VA examiner noted that 
the veteran had difficulty with long-term memory and that his 
speech was occasionally circumstantial.  However, his thought 
processes were connected, coherent, and relevant, with no 
evidence of psychoses.  The examiner also noted the veteran's 
history of three suicide attempts or gestures.  The examiner 
diagnosed the veteran with PTSD, depressive disorder, alcohol 
dependency, and somatization disorder, all of which 
contribute to the veteran's unemployability.  The examiner 
assigned a GAF score of 55.  

The examiner concluded that it was impossible to determine 
the relationship between the veteran's PTSD and his alcohol 
dependence.  The examiner indicated that, as in prior 
examination reports, the veteran presented with numerous 
medical and mental health problems which were intertwined to 
such an extent that it was impossible to make a final 
determination about causality.  The examiner indicated that 
the veteran was considered unemployable, mostly because of 
his physical condition and his overall perception of what 
that meant with regard to his employability.  The veteran 
believed that he cannot work because of back pain and his 
inability to get along with supervisors.  The examiner then 
pointed out that the veteran exhibited considerable somatic 
symptomatology, suggesting that he had a strong tendency to 
convert psychological and emotional difficulties into 
physical concerns.  The veteran had difficulty with both 
short and long-term memory.  The veteran relied heavily on 
his wife; for example, he indicated that he would often 
forget to eat and take his medication if his wife did not 
remind him.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 100 percent (total) 
disability rating was assigned: (1) where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
(2) where there existed totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  The 
Board is generally required to review both the former and the 
revised rating criteria to determine the proper evaluation 
for the veteran's PTSD.  However, since the Board finds that 
the veteran's PTSD meets the criteria for a 100 percent 
evaluation under the former criteria, a discussion concerning 
the application of the new criteria is not necessary.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board finds that the veteran's disability due to PTSD and 
alcohol dependence has rendered him unable to obtain or 
retain employment both prior to and since March 30, 1999.  
The Board notes that the veteran's PTSD symptoms alone may 
not be the sole cause of his inability to work.  However, 
since the May 2004 VA examination report includes a medical 
opinion that it is at least as likely as not that the 
veteran's alcohol dependence might be increased or aggravated 
by his PTSD symptoms, the Board will consider the veteran's 
alcohol dependence when evaluating his PTSD.  The authority 
for considering the veteran's alcohol dependence comes from a 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In Allen v. Principi, 237 
F. 3d 1368 (Fed. Cir. 2001), the Federal Circuit held that 
the current version of § 1110 does not preclude a veteran 
from receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  

Further, when evaluating the veteran's psychiatric disability 
and its effect on his ability to obtain and maintain gainful 
employment, the Board is mindful that when it is not possible 
to separate the effects of the service-connected condition 
from a nonservice-connected condition, 38 C.F.R. § 3.102 
(2005) [which requires that reasonable doubt be resolved in 
the veteran's favor] dictates that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, 
the veteran had been diagnosed with PTSD and various 
personality disorders and there was no medical evidence in 
the record separating the effects of the service-connected 
disability from the nonservice-connected disorders.  Id. at 
182.  The Board finds this case factually similar in some 
regards to Mittleider in that there is medical evidence of 
record that the veteran's psychiatric manifestations and 
symptoms associated with PTSD, depressive disorder and 
alcohol dependence, and other medical problems are 
inextricably intertwined with one another and they cannot 
scientifically or medically be separated out from each other 
in a persuasive manner as evidenced by the difficulty in 
doing so by the two most recent 2004 VA examiners.  Thus, 
while the Board does recognize that the medical records are 
not without some ambiguity, the VA medical evidence of record 
contains statements from the veteran's VA treating physician 
that indicate that the veteran is totally disabled as a 
result of his service-
connected PTSD. 

The veteran inability to obtain or retain employment due to 
PTSD and secondary alcohol dependence is demonstrated by the 
fact that he was hospitalized for alcohol detoxification in 
May 1993, January 1994, July 1994, and November 1994.  
Moreover, several medical professionals have indicated that 
the veteran's inability to obtain or retain employment is 
primarily due to his PTSD and alcohol abuse.  For example, a 
VA psychologist in August 1996 characterized the veteran's 
PTSD as moderate to severe and indicated that the veteran's 
unemployability was due to PTSD and a significant alcohol 
problem.  A VA examiner in September 1996 also indicated that 
the veteran was not able to secure full-time employment 
because of PTSD and severe alcohol dependence.  The December 
2001 VA examination report includes a medical opinion that 
the veteran was unemployable due to a combination of all of 
his conditions and that a major problem was related to his 
use of alcohol and prescription drugs.  It thus appears that 
the veteran's inability to obtain or retain employment is due 
to his service-connected PTSD and alcohol dependence. 

The Board notes that at least some of the veteran's inability 
to obtain or retain employment has been attributed to his 
physical disabilities and somatization disorder.  For 
instance, the May 2004 VA examination report includes a 
medical opinion that the veteran's PTSD, depressive disorder, 
alcohol dependency, and somatization disorder all contribute 
to the veteran's unemployability.  The examiner then 
estimated that 50% of the veteran's overall impairment was 
due to PTSD and alcohol dependence while 50% was due to his 
multiple medical health problems.  Another VA examiner in 
August 2004 indicated that the veteran's unemployability was 
mostly due to his physical condition.  However, neither 
examiner indicated that the veteran's PTSD and alcohol 
dependency by themselves did not render the veteran unable to 
obtain or retain employment.  The examiners merely indicated 
that the veteran's physical disabilities played a significant 
role in his inability to work.  

Therefore, with the resolution of reasonable doubt in the 
veteran's favor, the Board finds that a 100 percent 
evaluation is warranted for the veteran's PTSD both prior to 
and since March 30, 1999.  Ashley v. Brown, 6 Vet. App. 52, 
59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).



III.  Tinnitus

The record shows that the veteran was diagnosed with tinnitus 
as a result of acoustic trauma in service.  Tinnitus is "a 
noise in the ear, such as ringing, buzzing, roaring, or 
clicking."  See Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994).
A December 2002 rating decision therefore granted service 
connection and assigned a 10 percent disability rating for 
bilateral tinnitus.  

The veteran filed a notice of disagreement with respect to 
the 10 percent evaluation assigned his service-connected 
tinnitus.  He argued that he is entitled to separate 10 
percent disability ratings for tinnitus in each ear.  
However, because the Schedule for Rating Disabilities limits 
a veteran to a single 10 disability rating for tinnitus, 
whether it is unilateral or bilateral, there is no legal 
basis to award separate 10 percent ratings for tinnitus in 
each ear.  

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic 
Code 6260, which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 2003 regulations, no more than a single 10 
percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10-percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a disability rating in excess of a single 10-
percent for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

A 100 percent evaluation for PTSD is granted both prior to 
and from March 30, 1999, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial disability rating in excess of 10 percent for 
bilateral tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


